OMAN, Justice (dissenting). In my opinion the decision of the Court of Appeals is correct. I would quash the writ of certiorari heretofore issued to that court in this cause. I am unable to agree with either the reversal of the Court of Appeals or with the reasoning of Chief Justice McManus and Justice Martinez by which they reach this result. However, since the majority agree upon a reversal of the decision of the Court of Appeals, I agree the cause should be remanded to that court for its consideration of the other reasons urged by the Bureau of Revenue in support of its position. I respectfully dissent.